            Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                         :
                                                  :
       Plaintiff,                                 :       Civil Action No.:       20-cv-2228 (RC)
                                                  :
       v.                                         :       Re Document No.:        10
                                                  :
155 VIRTUAL CURRENCY ASSETS,                      :
                                                  :
       Defendants.                                :

                                  MEMORANDUM OPINION

              GRANTING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT

                                       I. INTRODUCTION

       This action arises out of an investigation by the Internal Revenue Service Criminal

Investigation’s Cyber Crimes Unit, the Federal Bureau of Investigation, and Homeland Security

Investigations. Plaintiff United States of America (“the Government”) seeks the forfeiture of

155 virtual currency assets (collectively, “Defendant Properties”) that were involved in a number

of transactions that directly or indirectly supported and financed terrorism. No claimant to the

assets has responded to the complaint, and the Clerk of the Court entered default on February 26,

2021. The Government now asks this Court to enter a default judgment against the Defendant

Properties. For the reasons set forth below, the Court grants this motion.

                                II. FACTUAL BACKGROUND

       This case involves a number of entities designated by the United States Secretary of State

as Foreign Terrorist Organizations (“FTOs”), including al-Qaeda, Jam’at al Tawhid wa’al-Jihad,

and al-Nusrah Front, as well as their aliases and entities soliciting donations to financially

support them. According to the Government, a number of entities solicited online donations of

bitcoin, a decentralized virtual currency, to finance these FTOs. The Government alleges that
          Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 2 of 13




this scheme ran afoul of 18 U.S.C. § 2332b, an antiterrorism statute, and that the entities’ assets

are thus subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(G)(i). The Court will briefly

summarize the relevant law and describe the alleged financing scheme in more detail.

                                    A. Statutory Framework

       Federal statute makes “[a]ll assets, foreign or domestic[,] of any individual, entity, or

organization engaged in planning or perpetrating any . . . Federal crime of terrorism” subject to

forfeiture to the United States. 18 U.S.C. § 981(a)(1)(G)(i). Numerous offenses may qualify as

a “Federal crime of terrorism” so long as they are “calculated to influence or affect the conduct

of government by intimidation or coercion, or to retaliate against government conduct.” Id.

§ 2332b(g)(5). One such offense is “knowingly provid[ing] material support or resources to a

foreign terrorist organization.” See id. § 2339B(a); see also id. § 2332b(g)(5)(i). For the

purposes of that offense, a “terrorist organization” is any organization designated as such under

section 219 of the Immigration and Nationality Act. Id. § 2339B(g)(6).

       This statutory scheme “empowers the government to seek the forfeiture of property

outside the United States, which may have never touched the United States. The broad expanse

of this language is for forfeiture actions to reach all property of terrorist organizations.” United

States v. One Gold Ring with Carved Gemstone, No. 16-CV-2442, 2019 WL 5853493, at *1

(D.D.C. Nov. 7, 2019).

                           B. Relevant Facts and Procedural History

       The Government outlines in its verified complaint a number of instances in which various

organizations solicited, via social media, donations that directly or indirectly financed a number




                                                  2
           Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 3 of 13




of FTOs. Before describing the alleged financing scheme, the Court will briefly explain the

method of financing, Bitcoin. 1

       Bitcoin is a decentralized virtual currency, sometimes referred to as “cryptocurrency,”

which is supported by a peer-to-peer network. Compl. ¶ 14, ECF No. 1; see also United States v.

Harmon, 474 F. Supp. 3d 76, 80 (D.D.C. 2020). All transactions are posted to a public ledger

called the blockchain. Compl. ¶ 14. Transactions occur between bitcoin addresses, which

consist only of a complex series of numbers that contains no information identifying the parties

involved. Id. The cryptocurrency’s pseudonymous nature makes it favored by many criminal

actors who use it to facilitate illegal transactions, such as purchasing drugs or illegal services. Id.

As of writing, the value of one unit of bitcoin is $52,133.23. See Bitcoin, Blockchain.com,

https://www.blockchain.com/explorer (last visited Mar. 25, 2021).

       Despite Bitcoin’s pseudonymous nature, law enforcement can sometimes identify parties

to a transaction. Compl. ¶¶ 15–19. By analyzing the blockchain (the public ledger that records

transactions) law enforcement can ascertain the counterparties’ unique bitcoin addresses. Id.

¶ 17. And because users often combine multiple bitcoin addresses and use them together in the

same transaction (a “cluster”), analysis of one transaction might reveal many addresses

belonging to a single individual or organization. See id. ¶¶ 15, 17. Several private companies

have used that kind of analysis to identify bitcoin address clusters associated with the same

parties. Id. ¶¶ 17–18. With the right clues, one can then attribute a cluster to a particular

individual or organization. Id. ¶¶ 17–19. Authorities took advantage of third-party blockchain

software to perform the investigation here. Id. ¶ 17.


       1
         “Conventionally, the Bitcoin network and its protocols are referred to with a capital B,
while the units transmitted on the network are referred to with a lowercase b.” United States v.
Harmon, 474 F. Supp. 3d 76, 81 (D.D.C. 2020).


                                                  3
          Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 4 of 13




       The Government outlines a scheme in which several organizations solicited donations for

FTOs. To begin, the Government investigated groups on the social media platform Telegram,

including one named “Tawheed & Jihad Media” (“Tahweed”). Id. ¶ 20. Tahweed asked

supporters to send donations for al-Qaeda soldiers to its bitcoin address, labeled in the complaint

as “Defendant Property AQ1” (“AQ1”). Id. ¶¶ 21–22. AQ1 sent its entire balance of bitcoin to a

cluster of bitcoin addresses, Defendant Property AQ2 (“AQ2”), which was identified as a central

hub used to collect and redistribute funds to FTOs. Id. ¶¶ 23–25. AQ2 received approximately

15.27050803 bitcoin via 187 transactions from February 2019 to February 2020. Id. ¶ 25.

Between February 25 and July 29, 2019, AQ2 sent approximately 9.10918723 bitcoin to

Defendant Property 1, an account at a virtual currency exchange, which then disbursed the

money through online gift cards, a common method of money laundering. Id. ¶¶ 26–27. In May

2019, AQ2 received bitcoin from Defendant Property 2, another address, which then sent

approximately 0.07630859 bitcoin to yet another address, Defendant Property 3. Id. ¶¶ 26–27.

Defendant Property 3 subsequently transmitted bitcoin to AQ2. Id. ¶ 27.

       Another organization, Leave an Impact Before Departure (“LIBD”) allegedly solicited

bitcoin donations via social media to equip, support, and finance militants in Syria. Id. ¶ 30.

LIBD posted images seeking funds for military equipment. Id. ¶ 30–31. Its bitcoin address,

Defendant Property 4, received approximately 14.58133728 bitcoin via 65 transactions from

March 10, 2019, to December 11, 2019, including seven transactions receiving bitcoin from

AQ2. Id. ¶ 34. A cluster of 29 bitcoin addresses, Defendant Properties 5–33, received

approximately 0.29328346 bitcoin from AQ2 and then sent 0.76916964 bitcoin to Defendant

Property 1 and 0.2270076 bitcoin to Defendant Property 4. Id. ¶ 35.




                                                 4
         Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 5 of 13




       A third organization, Al Ikhwa, allegedly sought donations via Telegram too. Id. ¶ 36.

Al Ikhwa posted eleven bitcoin addresses to receive donations, collectively Defendant Properties

34–44 or “Al Ikhwa Cluster.” Id. ¶ 38. Half of the bitcoin received by this cluster was sent to

AQ2, which then sent bitcoin to Defendant Property 1. Id. ¶ 40–41. Al Ikhwa also posted four

bitcoin addresses on Facebook soliciting donations. Id. ¶ 42. Two of these were part of the Al

Ikhwa cluster, and the other two were a cluster of six more addresses, collectively Defendant

Properties 45–50 or “Al Ikhwa Facebook Cluster.” Id. Al Ikhwa Facebook Cluster sent

approximately 0.09413247 bitcoin to the Al Ikhwa Cluster during April and May of 2020. Id.

The Al Ikhwa Cluster sent various amounts of bitcoin through layered transactions to AQ2 from

January 2019 to July 2019. Id. ¶ 45.

       Al Ikhwa is connected to Malhama Tactical, a jihadist military company that trains

fighters in Syria and has solicited donations for Hayat Tahrir al-Sham (“HTS”), an alias of al-

Nusrah Front, another FTO. Id. ¶¶ 12, 46–48. The Twitter account of Malhama Tactical’s

founder, Abu Salman Belarus, solicited donations to two bitcoin addresses. Id. ¶ 50. These

addresses are part of a cluster of twenty-three bitcoin addresses, Defendant Properties 51–73 or

“MT Cluster,” that on October 9, 2018 sent approximately 0.03839 bitcoin to another cluster that

has previously sent bitcoin to AQ2. Id. ¶¶ 51–52.

       The Government identifies another organization, Reminders from Syria (“RFS”) that has

forwarded posts by (and has had its own posts forwarded by) Al Ikhwa on Telegram that include

the address of Al Ikhwa’s bitcoin account. Id. ¶ 53. An undercover Homeland Security

Investigations agent messaged the administrator of the RFS Telegram channel asking for an

address to donate bitcoin to, and the administrator provided a bitcoin address, Defendant

Property 74, which was clustered with Defendant Property 75 and 76. Id. ¶ 56. The




                                                5
          Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 6 of 13




administrator also shared his own “wallet,” Defendant Property 77. Id. ¶ 58. Defendant

Property 77 and the RFS Cluster both sent bitcoin around the same time on July 23, 2020 to a

cluster of bitcoin addresses that then sent the majority of the funds to another address, Defendant

Property 78, which is hosted at the same exchange as Defendant Property 1. Id. ¶¶ 60–61.

       The final organization, Al Sadaqah, is a Syrian organization that describes itself as a

charity, id. ¶ 63, and has solicited donations on Telegram, including one post that directed the

readers to donate to provide “the Mujahidin in Syria with weapons, finicial [sic] aid and other

projects relating to the jihad.” Id. ¶ 63. Al Sadaqah solicited donations to a bitcoin address,

Defendant Property 79, which is clustered with another address, Defendant Property 80. Id. ¶ 63.

       The Government filed a verified complaint on August 13, 2020 for forfeiture in rem

against the Defendant Properties, claiming these accounts were used in the support and financing

of terrorism. See Compl. On September 11, 2020, the Government issued a Warrant for Arrest

In Rem, ECF No. 3, and commenced notification of this forfeiture on September 14, 2020, online

at http://www.forfeiture.gov, for thirty consecutive days, see Decl. of Publication, ECF No. 6.

The Government also identified multiple potential claimants to the properties and effectuated

service on these individuals via email on December 4, 2020. See Aff. Supp. Default ¶ 6, ECF

No. 8. No claimants have filed a claim. Id. ¶ 8. After the Clerk of the Court entered a default as

to the Defendant Properties, Default, ECF No. 9, the Government filed this motion for default

judgment under Federal Rule of Civil Procedure 55, seeking forfeiture under 18 U.S.C.

§ 981(a)(1)(G)(i). See Pl.’s Mem. Supp. Mot. for Def. J. (“Pl.’s Mot.”), ECF No. 10-1.

                                   III. LEGAL STANDARD

       There is a two-step process for default judgment. Fed. R. Civ. P. 55; see also Bricklayers

& Trowel Trades Int’l Pension Fund v. KAFKA Constr., Inc., 273 F. Supp. 3d 177, 179 (D.D.C.




                                                 6
          Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 7 of 13




2017). First, a party must “request[ ] that the Clerk of the Court enter default against a party who

has ‘failed to plead or otherwise defend’” the action. Bricklayers, 273 F. Supp. 3d at 179

(quoting Fed. R. Civ. P. 55(a)). The entry of default “establishes the defendant’s liability for the

well-pleaded allegations of the complaint.” United States v. Twenty-Four Cryptocurrency

Accounts, 473 F. Supp. 3d 1, 4 (D.D.C. 2020). Second, “the party must move for entry of default

judgment and, upon the party’s request, allow the court ‘to enter or effectuate judgment.’”

United States v. $6,999,925.00 of Funds Associated with Velmur Mgmt. Pte. Ltd., 368 F. Supp.

3d 10, 17 (D.D.C. 2019) (quoting Fed. R. Civ. P. 55(b)).

       Default judgment is typically available “only when the adversary process has been halted

because of an essentially unresponsive party. In that instance, the diligent party must be

protected lest he be faced with interminable delay and continued uncertainty as to his rights.” Id.

at 17 (quoting Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)); see also Gilmore v.

Palestinian Interim Self-Gov’t Auth., 843 F.3d 958, 965 (D.C. Cir. 2016). But a defendant’s

failure to respond or appear “do[es] not automatically entitle plaintiff to a default judgment.”

Velmur, 368 F. Supp. 3d at 17 (alteration in original) (quoting Jackson, 564 F. Supp. 2d at 26).

Rather, the complaint must state a claim for relief in order for the plaintiff to be entitled to

default judgment. Id. (citing Jackson, 564 F. Supp. 3d at 26). Stated differently, “[d]efault

establishes the defaulting party’s liability for the well-pleaded allegations of the complaint,” but

not for allegations that are insufficiently pleaded. Id. (quoting Boland v. Elite Terrazzo Flooring,

Inc., 763 F. Supp. 2d 64, 67 (D.D.C. 2011)).

                                          IV. ANALYSIS

       The Government asks this Court to authorize the forfeiture of the Defendant Properties.

Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture




                                                   7
          Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 8 of 13




Actions governs in rem civil forfeiture actions. See Fed. R. Civ. P. Supp. R. G. It contains both

notice requirements and substantive pleading requirements. See Velmur, 368 F. Supp. 3d at 17;

Fed. R. Civ. P. Supp. R. G(2), (4). Because the Government has properly notified all interested

parties and sufficiently alleged that the Defendant Properties are subject to forfeiture, its motion

for default judgment is granted.

                                             A. Notice

       Under Supplemental Rule G, the government must (1) publish public notice of a

forfeiture and (2) provide direct notice to potential claimants of the property to be forfeited. Fed.

R. Civ. P. Supp. R. G(4)(a), (b). One option for public notice is publication on an official

government forfeiture website for at least thirty consecutive days. Fed. R. Civ. P. Supp. R.

G(4)(a)(iii)–(iv). The publication should “describe the property with reasonable particularity,”

“state the times . . . to file a claim and to answer,” and “name the government attorney to be

served with the claim and answer.” Fed. R. Civ. P. Supp. R. G(4)(a)(ii). In addition to public

notice, the government is required to “send notice of the action and a copy of the complaint to

any person who reasonably appears to be a potential claimant.” Fed. R. Civ. P. Supp. R.

G(4)(b)(i). The notice “must be sent by means reasonably calculated to reach the potential

claimant.” Fed. R. Civ. P. Supp. R. G(4)(b)(iii)(A). But the rule requires only “that the

government attempt to provide actual notice; it does not require that the government demonstrate

that it was successful in providing actual notice.” United States v. $1,071,251.44 of Funds

Associated with Mingzheng Int’l Trading Ltd., 324 F. Supp. 3d 38, 47 (D.D.C. 2018) (quoting

Mesa Valderrama v. United States, 417 F.3d 1189, 1197 (11th Cir. 2005)).

       Here, the Government has complied with Supplemental Rule G’s notice requirement. It

publicized the forfeiture on its official forfeiture website for thirty consecutive days starting




                                                  8
          Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 9 of 13




September 14, 2020. Decl. of Publication; Aff. Supp. Default ¶ 8. The publication described

and identified the virtual currency accounts, provided a date by which interested parties were

required to file a claim, and identified the attorney to be served with a claim. See Decl. of

Publication. No claims were filed in response to the publication by the deadline, November 13,

2020. Aff. Supp. Default ¶ 8; see also Fed. R. Civ. P. Supp. R. G(5)(a)(ii)(B) (requiring any

claim to be filed “no later than 30 days after final publication of . . . legal notice under Rule

G(4)(a)”). Accordingly, the Government has satisfied its obligation to provide public notice.

See Fed. R. Civ. P. Supp. R. G(4)(a)(iv)(C).

       The Government has also complied with Supplemental Rule G’s direct notice

requirement. It sent direct notice by email to three potential claimants on December 4, 2020.

Aff. Supp. Default ¶ 6. Email is an appropriate means of providing notice when “the case

involves international defendants whose locations are hard to pin down and the nature of the

crimes necessarily entails some degree of cyber-proficiency on the part of the Defendant

Properties’ owners.” United States v. Twenty-Four Cryptocurrency Accounts, 473 F. Supp. 3d 1,

6 (D.D.C. 2020) (citing FTC v. PCCare247, Inc., No. 12-CV-7189, 2013 WL 841037, at *4

(S.D.N.Y. Mar. 7, 2013)). The Government’s publication on its forfeiture website and emails to

potential claimants thus satisfy Supplemental Rule G’s notice requirements. See United States v.

$56,634 in U.S. Currency on Deposit in Banesco Int’l, Panama, 79 F. Supp. 3d 112, 114 (D.D.C.

2015) (holding that the Government provided sufficient notice when it posted public notice of

the forfeiture online and attempted, but failed, to obtain contact information for the owners of the

funds at issue); see also Fed. R. Civ. P. Supp. R. G(4)(b).




                                                   9
         Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 10 of 13




                                  B. Adequacy of the Complaint

       Along with its notice requirements, “Supplemental Rule G sets the specifications of a

complaint in an in rem forfeiture action.” Mingzheng, 324 F. Supp. 3d at 45. The complaint

must (1) “be verified”; (2) state the grounds for jurisdiction and venue; (3) “describe the property

with reasonable particularity”; (4) “identify the statute under which the forfeiture action is

brought”; and (5) “state sufficiently detailed facts to support a reasonable belief that the

government will be able to meet its burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2).

Courts consider those requirements to establish a “higher standard of pleading” than that

imposed by Federal Rule of Civil Procedure 8. United States v. All Assets Held at Bank Julius

Baer & Co., Ltd., 571 F. Supp. 2d 1, 16 (D.D.C. 2008). Nevertheless, Rule 8 “may help to

clarify when a civil forfeiture complaint” states a claim. United States v. $22,173.00 in U.S.

Currency, 716 F. Supp. 2d 245, 249 (S.D.N.Y. 2010).

       The first four requirements for a forfeiture complaint are largely formal, and the

Government meets them here. The complaint is verified; it identifies the basis for jurisdiction

and venue; it describes the properties at issue by identifying the specific account and cluster

numbers that sent, held, or received bitcoin and by providing details about the transactions

themselves; and it identifies the provision under which forfeiture is sought, 18 U.S.C.

§ 981(a)(1)(G)(i). See Compl. ¶¶ 2–4, 20–66.

       The fifth requirement is more substantive; it requires the Government to establish the

legal basis for its claims. See Mingzheng, 324 F. Supp. 3d at 51. Here, the Government claims

as its legal basis 18 U.S.C. § 981(a)(1)(G)(i), which subjects to forfeiture “[a]ll assets, foreign or

domestic, of any individual, entity, or organization engaged in planning or perpetrating any . . .

Federal crime of terrorism . . . and all assets, foreign or domestic, affording any person a source




                                                  10
         Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 11 of 13




of influence over any such entity or organization.” 18 U.S.C. § 981(a)(1)(G)(i). Its forfeiture

theory can be summarized as follows: the Defendant Properties are forfeitable because they “are

owned, operated, promoted and/or registered by al-Queda [sic] and affiliated terrorist

organizations,” Pl.’s Mot. at 25, which have “knowingly provide[d] material support or resources

to” FTOs and therefore committed a “Federal crime of terrorism,” see 18 U.S.C. § 2339B(a)(1);

see also id. § 2332b(g)(5). Accordingly, the Government must allege “sufficient facts to support

a reasonable belief that [it] would be able to show at trial by a preponderance of the evidence

that” the Defendant Properties belonged to or afforded a source of influence over an organization

that provided material support to an FTO. See Mingzheng, 324 F. Supp. 3d at 51. That standard,

“which is not particularly onerous,” id., is satisfied here.

       The Government alleges that al-Qaeda and affiliated terrorist groups named in the

complaint have been operating a Bitcoin money laundering network using social media platforms

to solicit donations to fund terrorism. Compl. ¶ 24. This network laundered money through

layered transactions, assisted by Bitcoin’s pseudonymous nature. Id. ¶¶ 24, 29. The

Government further alleges that, through blockchain analysis, it identified the accounts used in

the scheme as the Defendant Properties.

       The Government has provided documented trails of bitcoin transfers originating from

several named organizations. First, it identified “Tawheed & Jihad Media” as an organization

that used the social media platform Telegram to solicit bitcoin donations and then sent funds to a

central hub, AQ2, that redistributed funds to various terrorist groups. Compl. ¶¶ 20–29. LIBD

also allegedly solicited bitcoin donations via images seeking funds for military equipment. Id.

¶¶ 30–32. The organization received bitcoin from several donors, including AQ2, then sent

bitcoin to another cluster the Government wants forfeited. Id. ¶¶ 34–35. Next, the Government




                                                  11
         Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 12 of 13




alleges that the organization Al Ikhwa solicited donations of bitcoin via Telegram and Facebook,

then sent bitcoin to other Defendant Properties, including accounts linked to al-Qaeda and

Tawheed & Jihad Media. Id. ¶¶ 36–45. The Government further alleges that the founder of

Malhama Tactical, a jihadist military organization that trains fighters in Syria, tweeted bitcoin

addresses that constitute a cluster of accounts that has previously sent bitcoin to AQ2 on several

occasions. Id. ¶¶ 46–52. Another organization, RFS, is allegedly linked to Al Ikhwa, and the

Government reports that an undercover Homeland Security Investigations agent received two

bitcoin addresses to donate to that were hosted at the same exchange as other Defendant

Properties. Id. ¶¶ 53–62. Finally, the Government alleges that another Syrian organization, Al

Sadaqah, solicited and received donations at two bitcoin addresses to provide militants with

“weapons, finicial [sic] aid and other projects relating to the jihad.” Id. ¶¶ 63–66. In sum, the

Government says that Al-Qaeda and affiliated organizations used the Defendant Properties to

house, launder, and distribute funds solicited for the express purpose of equipping militants.

       The Government has thus established a reasonable basis to believe that it could show at

trial that the Defendant Properties belonged to entities that provided financial support to FTOs.

It alleges that the named organizations owned and operated the Defendant Properties. Those

organizations used their social media accounts and the Defendant Properties to send funds

directly to terrorist organizations (in the case of Tahweed, LIBD, and Al Ikhwa), id. ¶¶ 23–29,

33–35, 45, assist in laundering funds on behalf of terrorist organizations (in the case of Tahweed,

LIBD, and Al Ikhwa), id. ¶¶ 28–29, 35, 45, and/or expressly solicit funds for arming and training

militants in furtherance of terrorist activities (in the case of LIBD, Malhama Tactical, RFS, and

Al Sadaqah), id. ¶¶ 21, 30, 50, 54–55, 64–66. These activities fall squarely within 18 U.S.C.

§ 2339B(a)(1)’s prohibition on providing material support to designated terrorist organizations.




                                                 12
           Case 1:20-cv-02228-RC Document 12 Filed 04/09/21 Page 13 of 13




Accordingly, each of the properties belong to entities perpetrating a “Federal crime of terrorism”

and are subject to forfeiture. See 18 U.S.C. § 981(a)(1)(G)(i); see also id. § 2332b(g)(5). 2

                                       V. CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for default judgment (ECF No. 10) is

GRANTED. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: April 9, 2021                                               RUDOLPH CONTRERAS
                                                                   United States District Judge




       2
          In what appears to be an attempt to cover its bases in case the Defendant Properties are
not the “assets . . . of” the named organizations, the Government invokes the forfeiture statute’s
language that encompasses assets “affording any person a source of influence” over an
organization committing a Federal crime of terrorism. See Pl.’s Mot. at 25; see also 18 U.S.C.
§ 981(a)(1)(G)(i). It analogizes to the RICO forfeiture statute, 18 U.S.C. § 1963(a), which also
uses the “source of influence” language. See Pl.’s Mot. at 25. That statute’s “source of
influence” language, the Government explains, covers any property that “made the prohibited
conduct less difficult or more or less free from obstruction or hindrance.” Id. (quoting United
States v. Neff, 303 F. Supp. 3d 342, 349 (E.D. Pa. 2018)). Applying the same interpretation here,
the Government suggests that the Defendant Properties should be subject to forfeiture because
they facilitated the supporting of terrorism by providing a charitable front that concealed a terror
financing network. Id. While the Government may well offer a correct reading of the forfeiture
statute, the Court does not need to determine the precise scope of the “source of influence”
clause to resolve the motion before it today. The Government’s complaint adequately alleges
facts “to support a reasonable belief that [it] would be able to show at trial by a preponderance of
the evidence” that the Defendant Properties belong to the named organizations and that those
organizations are providing material support to FTOs. See Mingzheng, 324 F. Supp. 3d at 51.


                                                 13
